                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

Michael Addison,                      )                     C/A No. 5:18-3158-JMC-PJG
                                      )
                          Plaintiff,  )
                                      )
v.                                    )                       ORDER AND
                                      )               REPORT AND RECOMMENDATION
                                      )
Amica Mutual Insurance Company,       )
                                      )
                          Defendant.  )
_____________________________________ )

       Plaintiff, Michael Addison, proceeding pro se, filed an action in state court seeking to have

an “umpire” appointed by the court pursuant to an insurance contract to resolve an appraisal dispute.

Defendant Amica Mutual Insurance Company1 removed the case to this court based on diversity of

citizenship. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.) for a Report and Recommendation on Defendant’s motion to dismiss. (ECF

No. 4.) Pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the court advised Plaintiff

of the summary judgment and dismissal procedures and the possible consequences if he failed to

respond adequately to Defendant’s motion. (ECF No. 9.) Plaintiff responded by filing various

motions which also partly addressed the motion to dismiss (ECF No. 21), to which Defendant

responded (ECF No. 24), and Plaintiff replied (ECF No. 26). Having carefully considered the

parties’ submissions and the applicable law, the court finds dismissal should be granted for failure

to effect service of process.


       1
        The state complaint identifies the Defendant as “Amica Insurance Company,” but
Defendant has advised the court that the proper name is “Amica Mutual Insurance Company.” (See
ECF No. 24 at 1.)

                                           Page 1 of 11
                                         BACKGROUND

         The following allegations are taken as true for the purposes of resolving Defendant’s motion

to dismiss. On October 22, 2018, Plaintiff filed an action against Defendant in the Orangeburg

County Court of Common Pleas seeking to have an umpire appointed by the court to resolve an

insurance appraisal dispute. (ECF No. 1-1.) Plaintiff emailed a copy of his state court filings to

multiple people associated with Defendant on October 23, 2018. (ECF No. 4-3.) As stated above,

on November 21, 2018, Defendant removed the case to this court on the basis of diversity of

citizenship. (ECF No. 1.) Also, on November 21, 2018, Defendant filed a motion to dismiss,

arguing, in part, that the Complaint should be dismissed because Plaintiff had not properly served

Defendant. (ECF No. 4 at 2-3.) In its motion, Defendant noted that “[u]nder South Carolina law,

service of a summons and complaint on an insurance carrier is governed by statute. Pursuant to

South Carolina Code § 15-9-270, the summons in an action against an insurance carrier must be

served on the Director of the South Carolina Department of Insurance.” (Id.)

         On December 26, 2018, Plaintiff filed a document making a number of motions and also

partially addressing Defendant’s motion to dismiss, but Plaintiff did not address his failure to

properly serve Defendant. (See ECF No. 21.) Defendant noted as much in its reply. (ECF No. 24

at 1.)

         On January 7, 2019, the South Carolina Department of Insurance sent a letter to Plaintiff

advising him that the Director of Insurance had received the state court petition from Plaintiff but




                                            Page 2 of 11
that the Director “cannot accept service of those documents as submitted . . . .”2 (ECF No. 26-2 at

1.) Thus, the documents were returned to Plaintiff. (Id.) On January 18, 2019, Plaintiff advised the

court that his attempt to serve Defendant through the Department of Insurance had been

unsuccessful, asserting “SCDOI indicated that they DO NOT accept such petitions, and they returned

the petition to Addison with a letter indicating why they do not accept such filings.” (ECF No. 26

at 3.)

         On February 19, 2019, Plaintiff filed a motion to strike the motion to dismiss. (ECF No. 36.)

The motion addressed an alternative basis for dismissal raised in Defendant’s initial motion—that

Plaintiff potentially lacked standing to bring the case. In response to Plaintiff’s motion to strike,

Defendant argued that Plaintiff’s motion was an attempt to further argue the motion to dismiss when

briefing had been closed. (ECF No. 40 at 3.) Defendant further asserted that the letter from the

Department of Insurance “speaks for itself. It states that the Director of Insurance could not accept

service of the Plaintiff’s documents as submitted because he can only accept service of process. In

other words, the Petitioner has failed to properly serve process on the Director and Amica.” (ECF

No. 40 at 3.)




         2
          The letter further explained, “[t]he Director can only accept service of ‘process.’ ” (ECF
No. 26-2 at 1) (quoting Equilease v. Weathers, 275 S.C. 478, 272 S.E.2d 789 (1980)). The letter did
not specifically identify how Plaintiff’s attempted service was deficient, but the court notes that
Plaintiff did not include a summons along with his other documentation.

                                            Page 3 of 11
                                             DISCUSSION

A.      Applicable Standards

        A defendant may challenge the sufficiency of service of process and seek dismissal of the

case under Rule 12(b)(5) of the Federal Rules of Civil Procedure. Failure to properly serve the

summons and complaint deprvies the court of personal jurisdiction over a defendant. See Koehler

v. Dodwell, 152 F.3d 304, 306 (4th Cir. 1998); see also Fed. R. Civ. P. 12(b)(2).

        Although a civil action is commenced by filing a complaint with the court, the Federal Rules

of Civil Procedure require that service on the defendants be effected within 90 days after the

complaint is filed. See Fed. R. Civ. P. 3, 4(m). If a defendant is not served within the requisite time

period, “the court . . . must dismiss the action without prejudice against that defendant or order that

service be made within a specified time.” Fed. R. Civ. P. 4(m). If the plaintiff shows good cause

for the failure to serve, the court must extend the time for service for an appropriate period. Id.

B.      Defendant’s Motion to Dismiss

        In the motion to dismiss, Defendant asserts two bases for dismissal—failure to properly serve

and lack of standing.

        1.      Failure to Serve Defendant

        As outlined above, Plaintiff failed to properly serve Defendant prior to removal; however,

he had time to remedy that deficiency once the case was removed. Federal statute 28 U.S.C. § 1448

provides that “[i]n all cases removed from any State court to any district court of the United States

in which any one or more of the defendants has not been served with process . . ., such process or

service may be completed . . . in the same manner as in cases originally filed in such district court.”

Federal courts have interpreted this statute to allow a plaintiff the entire time for service as calculated


                                              Page 4 of 11
from the date of removal, rather than from the date the complaint was filed in state court. See

Medlen v. Estate of Meyers, 273 F. App’x 464, 470 (6th Cir. 2008) (“This Rule has been interpreted

to give plaintiffs in removed cases 120 days after the date of removal to complete service.” (citations

omitted); Hearn v. Lancaster Cty., C/A No. 9:11-1074-MBS-BM, 2011 WL 3296200, at *2 (D.S.C.

July 7, 2011) (“[O]nce the case was removed to federal court on May 4, 2011, Plaintiff’s 120 day

period for effecting service of process on the Defendants began anew.”).3 Thus, to comply with the

Rules, Plaintiff was required to serve the Defendant on or before Tuesday, February 19, 2019.

Nevertheless, based on the information presented to the court, Plaintiff failed to properly serve

Defendant within that time period.

       Regarding service of process, Federal Rule of Civil Procedure 4(m) provides as follows:

       If a defendant is not served within 90 days after the complaint is filed, the court—on
       motion or on its own after notice to the plaintiff—must dismiss the action without
       prejudice against that defendant or order that service be made within a specified time.
       But if the plaintiff shows good cause for the failure, the court must extend the time
       for service for an appropriate period.

Fed. R. Civ. P. 4(m). Despite the plain language of Rule 4(m), the Fourth Circuit rejects the notion

that a district court has discretion to extend the time to serve even without a showing of good cause.

In Mendez v. Elliott, 45 F.3d 75, 79 (4th Cir. 1995), the United States Court of Appeals for the

Fourth Circuit held that a case must be dismissed when the plaintiff fails to effect service within the

designated time period absent a showing of good cause. While there has been great debate in this




       3
         Although 4(m) previously allowed 120 days for service, it has since been amended to allow
90 days for service. See Fed. R. Civ. P. 4(m).

                                            Page 5 of 11
circuit questioning the soundness of Mendez,4 absent a controlling holding by the United States

Supreme Court, this court is constrained to follow the precedent of this circuit until the Fourth

Circuit overturns it. See, e.g., United States v. Collins, 415 F.3d 304, 311 (4th Cir. 2005) (“A

decision of a panel of this court becomes the law of the circuit and is binding on other panels unless

it is overruled by a subsequent en banc opinion of this court or a superseding contrary decision of

the Supreme Court.”) (internal quotation and citation omitted). Consequently, the court cannot avail

itself the option that appears to be offered by Rule 4(m)—that is, directing Plaintiff to effect service

by a certain time—unless good cause is shown for the failure to timely serve Defendant.

       Courts are divided as to the meaning of “good cause” for failure to timely serve process.

Good cause may be, but is not automatically, found when the plaintiff’s failure to complete service



       4
          The Mendez decision was issued after a 1993 amendment to the rules of procedure.
Following the 2015 amendment to Rule 4(m), some “district courts in this Circuit have determined
that ‘Mendez is no longer the controlling authority in the Fourth Circuit because, contrary to former
Rule 4(j), Rule 4(m) no longer requires a court to dismiss a complaint absent a showing of good
cause.’ ” Escalante v. Tobar Constr., Inc., Civil Action No. 8:18-cv-00980-PX, 2019 WL 109369,
at *4 (D. Md. Jan. 3, 2019) (quoting Robertson v. Beacon Sales Acquisition, No. GJH-16-3241,
2018 WL 2464455, at *3 n.7 (D. Md. May 31, 2018)); see also Whetstone v. Mayor & City Council
of Baltimore City, 2019 WL 1200555, at *7 (D.Md. Mar. 13, 2019) (“I have previously concluded
in other cases that a plaintiff must show good cause to warrant an extension of the Rule 4(m)
deadline. Nevertheless, I now reconsider this conclusion in light of [Escalante], and conclude that
it is within the Court’s discretion to extend plaintiff’s time to serve under Rule 4(m).”) (internal
citations omitted); Robinson v. GDC, Inc., 193 F. Supp. 3d 577, 582 (E.D.Va. 2016) (“[W]hether
Mendez remains good law in the Fourth Circuit is a debate that has raged since well before the 2015
Amendment to Rule 4(m). But at long last, with the promulgation of the 2015 Amendment to Rule
4(m), the matter can be laid to rest: Mendez is no longer controlling authority in this circuit.”)
(internal citations omitted). Based on a comparison of the pre-amendment language to that of the
current version of Rule 4(m), this court disagrees that the 2015 amendment (as opposed to the 1993
amendment) substantively altered the Rule’s application with regard to extensions for good cause.
The 2015 amendment shortened the time to effect service from 120 to 90 days, but the other changes
to the text appear to be stylistic. The language allowing the court to direct sua sponte that service
be made within a specified time appears substantively the same as the 1993 version addressed in
Mendez.

                                            Page 6 of 11
in a timely fashion is a result of the conduct of a third person, the defendant has evaded service of

the process or engaged in misleading conduct, or the plaintiff is proceeding pro se or in forma

pauperis. 4B Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 1137 (3d ed.

2018). In determining whether good cause has been shown, courts have also considered whether the

plaintiff diligently attempted to effect service and pursue his rights. See id.; Anderson v. City of

Rock Hill, C/A No. 0:04-22892-CMC-BM, 2005 WL 3968035, at *2 (stating that the failure of the

plaintiff to timely accomplish in four months what he ultimately accomplished in one day, albeit

post-deadline, militated against a finding of good cause). However, courts have held that mere

inadvertence, ignorance of the federal rules, and attorney neglect do not constitute good cause. See,

e.g., Vincent v. Reynolds Mem. Hosp., Inc., 141 F.R.D. 436, 437 (N.D.W.Va. 1992) (cited in Parker

v. Magna Inntertech Spartanburg, Civil Action No. 6:09-773-HFF-WMC, 2009 WL 5178014 (D.S.C.

2009) (Floyd, J.)).

        Based on the information provided to the court, it appears that Plaintiff attempted to serve

Defendant after he was informed that his previous attempt to advise Defendant of his state court

filing was insufficient to constitute service of process. However, he failed to properly serve

Defendant when he sent a copy of the petition to the South Carolina Department of Insurance, and

there is no information before this court that Plaintiff has made any attempt to remedy the

deficiencies in his attempted service. Plaintiff does not expressly argue what good cause exists for

his failure to timely serve Defendant. Based on the information provided to the court, the only

excuse appears to be his pro se status. However, the Fourth Circuit has held that “[p]ro se

status . . . is insufficient to establish good cause even where the pro se plaintiff mistakenly believes

that service was made properly.” Hansan v. Fairfax Cty. Sch. Bd., 405 F. App’x 793, 794 (4th Cir.


                                            Page 7 of 11
2010) (citing McNeil v. United States, 508 U.S. 106, 113 (1993) (“[W]e have never suggested that

procedural rules in ordinary civil litigation should be interpreted so as to excuse mistakes by those

who proceed without counsel.”); Jonas v. Citibank, 414 F. Supp. 2d 411, 416 (S.D.N.Y. 2006)

(holding that a pro se plaintiff’s mistaken belief that service was proper did not amount to good

cause)).     Without any showing of good cause, the court is bound by the Fourth Circuit’s

interpretation of Rule 4(m), which requires dismissal of Defendant without prejudice.

        Accordingly, the court recommends dismissal without prejudice, pursuant to Federal Rule

of Civil Procedure 4(m) and the above-discussed case law.

        2.       Lack of Standing

        As a separate basis for dismissal, Defendant asserts that Plaintiff lacks standing in this matter

because he is not a named insured. Having already found that dismissal is appropriate due to

Plaintiff’s failure to properly serve Defendant, the court need not address this separate reason for

dismissal.

C.      Plaintiff’s Motion for Joinder (ECF Nos. 21 & 36)

        Plaintiff has moved to join multiple parties to this action. The court construes these motions

for joinder as motions to amend his complaint. For example, Plaintiff has moved to join Helaine

Hayes, who is the named insured for the property at issue in this case. (ECF No. 21 at 1, 4.)

Confusingly, in the same filing, Plaintiff “requests to be relieved of any need to join Helaine Hayes,

as the two of us prefer the simplicity of only one of the owners, insureds, claimants putting forth the

claims and matters of their concerns.” (ECF No. 21 at 4.) In his later filings, Plaintiff notes that his

motion to join Hayes as a party is still pending. (ECF No. 36 at 2.) Plaintiff also asks to join Chris

Reilly, Antony Antellis, and Jeffrey Kull as defendants, all of whom are currently representing


                                             Page 8 of 11
Defendant as counsel in this action. (ECF No. 21 at 1-4.) Plaintiff has failed to file a proposed

amended complaint identifying any specific claims against these proposed defendants.

       The court notes that Plaintiff did not timely file his motion to join Hayes as a plaintiff and

his motion to join additional defendants, but he did request that all of the deadlines set forth by the

scheduling order be extended. (See ECF No. 21 at 4-5) (“Addison requests a new scheduling order

be issues [sic] in which each deadline is expanded by not less than 12 to 15 days, it is extremely

difficult to meet the deadlines as currently published.”). Plaintiff must show good cause to extend

the deadline to amend the pleadings. Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir.

2008) (“[A]fter the deadlines provided by a scheduling order have passed, the good cause standard

must be satisfied to justify leave to amend the pleadings.”). Plaintiff’s bare assertion that the

deadlines set forth in the scheduling order are “extremely difficult to meet” does not demonstrate

good cause. Accordingly, to the extent Plaintiff wishes to amend his pleadings to add Hayes as a

plaintiff or to add additional defendants, the court denies Plaintiff’s motion for an extension of time

to file a proposed amended complaint without prejudice to refile if he can meet the requisite

standard.

D.     Remaining Motions

       Other than the motion to dismiss, there are a number of pending motions in this action, most

of which should be deemed moot if the case is dismissed for failure to serve. The motions that

should be deemed moot are as follows:

       •       Plaintiff’s Motion to Amend/Correct (ECF No. 21) - to the extent Plaintiff
               seeks to amend the case caption to read “Petitioner” and “Respondent”;

       •       Plaintiff’s Motion to Remand (ECF No. 21);



                                            Page 9 of 11
       •       Plaintiff’s Motion for Sanctions (ECF No. 21);

       •       Plaintiff’s Motion for Judicial Notice of Proof of Loss (ECF No. 28);

       •       Plaintiff’s Motion for Hearing, Motion to Strike Motion to Dismiss and
               Motion for Protective Order, Motion to Compel Discovery (ECF No. 36); and

       •       Defendant’s Motion for Relief from Order to Mediate (ECF No. 44).

                                     RECOMMENDATION

       The court recommends dismissing Defendant without prejudice.                    Should that

recommendation be accepted, the following motions should be deemed moot: Plaintiff’s Motion to

Amend/Correct, as to the case caption (ECF No. 21); Plaintiff’s Motion to Remand (ECF No. 21);

Plaintiff’s Motion for Sanctions (ECF No. 21); Plaintiff’s Motion for Notice of Proof of Loss (ECF

No. 28); Plaintiff’s Motion for Hearing, Motion to Strike Motion to Dismiss and Motion for

Protective Order, Motion to Compel Discovery (ECF No. 36); and Defendant’s Motion for Relief

from Order to Mediate (ECF No. 44).5

                                             ORDER

       The court denies Plaintiff’s motion for an extension of time to amend his pleadings.



                                                      ____________________________________
                                                      Paige J. Gossett
                                                      UNITED STATES MAGISTRATE JUDGE
May 21, 2019
Columbia, South Carolina


           The parties’ attention is directed to the important notice on the next page.



       5
         Should Plaintiff show good cause for his failure to timely serve the defendant, the time for
service should be extended.

                                           Page 10 of 11
              Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but instead
must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.’ ” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005)
(quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ. P.
6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                      Robin L. Blume, Clerk
                                    United States District Court
                                       901 Richland Street
                                  Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                            Page 11 of 11
